                                                                       108-26 64 th Avenue, Second Floor

                                                                       Fo re st Hills , NY! 1375

                                                                       Tel.: 929.324 .0717

Mars Khaimov Law, PILC                                                 E-m ail: marskhaimovlaw@gmai l. com




   VIAECF                                                                   July 14, 2021
   Hon. Judge Sidney H. Stein
   United States District Judge                     MEM O EN DORSE D
   Southern District ofNew York
   40 Centre Street
   New York, NY 10007


           Re:     Paguada v. American Retail Supply Corp.; Case No: 1 :21-cv-00733-SHS


   To the Honorable Judge Stein ,


           The undersigned represents PlaintiffDilenia Paguada (hereinafter "Plaintiff')
   in the above-referenced matter.
           This Letter is submitted in response to the Court's April 15, 2021, Order
   directing Plaintiff to move for a default judgment by May 21, 2021.
           By way of background , this matter has been pending before the Court since
   January 27 , 2021, and while Defendant was properly served (and Affidavit of Service
   filed on the docket), Defendant failed to appear or otherwise respond.
           Plaintiff is in the process of obtaining a Certificate of Default from the Clerk
   of the Court and will promptly be filing an Motion for Default Judgement in
   accordance with the Court's Individual Rules.
           As such, Plaintiff is requesting 15 days in which to attempt to contact
   Defendant or in the alternative, move for Default Judgment.
           Counsel for Plaintiff apologizes for the delay in requesting an extension and
   is determined to respond to all Orders moving forward in a timely manner.


           Thank you for the consideration of Plaintiffs request.

   The last day to serve and file a motion for a default judgment is
   extended to July 30, 2021.

   Dated: NewYork,NewYork
          July 14, 2021
